DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, and 15 are pending, and under examination on the merits. 

Priority
This application is a national phase entry of International Application No. PCT/EP2018/080388, filed November 7, 2018, which claims priority to EP Patent Application No. 17203288.0 filed November 23, 2017. 

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 05/22/2020 and 07/30/2020, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as following:

Claim 1, line 1, DELETE “Compounds” and INSERT -- A compound --.

Claims 2-9, line 1, DELETE “Compounds” and INSERT -- The compound --.

Claim 10, line 1, DELETE “Intermediate compounds” and INSERT – An intermediate compound --.
Claim 11, line 1, DELETE “Intermediate compounds” and INSERT – An intermediate compound --.

Reasons for Allowance
	Applicant’s claim 1 is drawn to a compound of the formula I 
    PNG
    media_image1.png
    78
    248
    media_image1.png
    Greyscale
,
or the N-oxides, or the agriculturally acceptable salts thereof, wherein:
A is phenyl or a 5- or 6-membered aromatic heterocycle; W is a 3- or 4-membered non-aromatic heterocycle; L is -C(=O)-, -C(=S)-, -S(=O)P-, -C(=O)-O-#, -C(=O)NR2-# or -C(=S)NR2-#; and the remaining parameters are defined according to claim 1.  

Applicant’s claim 10 is drawn to an intermediate compound of the formula II 
    PNG
    media_image2.png
    75
    183
    media_image2.png
    Greyscale
, wherein the variables A, RA, W and Rw are as defined in claim 1 for compounds of the formula I.

Applicant’s claim 11 is drawn to an intermediate compound of the formula XV 
    PNG
    media_image3.png
    75
    208
    media_image3.png
    Greyscale
, wherein the variables A, RA, W, Rw, L, p, R1 and R2 are as defined in claim 1 for compounds of the formula I.

Applicant’s claim 12 is drawn to an agrochemical composition, which comprises an auxiliary and at least one compound as defined in claim 1.

Applicant’s claim 15 is drawn to a method for combating phytopathogenic harmful fungi, which process comprises treating the plants, the soil or seeds to be protected against fungal attack, with an effective amount of at least one compound as defined in claim 1.
et al.  The `868 publication discloses a compound of the formula (I) 
    PNG
    media_image4.png
    149
    271
    media_image4.png
    Greyscale
 wherein the substituents are as defined in claim 1, useful as a pesticides, especially as fungicides, wherein A1, A2, A3, and A4 represent N or C, Z is selected from Z1, Z2,   Z3,    Z4, and Z5, and  represents a 5- or 6-membered non-aromatic heterocycle ring, with the specific examples such as Example 3 
    PNG
    media_image5.png
    88
    322
    media_image5.png
    Greyscale
, Example 5 
    PNG
    media_image6.png
    122
    294
    media_image6.png
    Greyscale
, Example 6  
    PNG
    media_image7.png
    130
    347
    media_image7.png
    Greyscale
, etc.  
However, the `868 publication does not disclose instantly claimed compound of the formula (I) 
    PNG
    media_image1.png
    78
    248
    media_image1.png
    Greyscale
wherein W is a 3- or 4-membered non-aromatic heterocycle.  Instead, the `868 publication teaches a compound having W as a 5- or 6-membered non-aromatic heterocycle ring.  In addition, the `868 publication or other prior art fail to teach and/or suggest a compound of the formula (I) 
    PNG
    media_image1.png
    78
    248
    media_image1.png
    Greyscale
wherein W is a 3- or 4-membered non-aromatic heterocycle.
Applicants’ specification also discloses the compound of the formula (I) 
    PNG
    media_image1.png
    78
    248
    media_image1.png
    Greyscale
 are useful as a pesticides, especially as fungicides. 
The intermediates of Applicants’ claims 10 and 11 are also patentable.   The closest compound to the intermediate of claim 11 is the compound (CAS RN 1356465-69-4) 
    PNG
    media_image8.png
    213
    544
    media_image8.png
    Greyscale
  disclosed in US8,822,510.  However, this compound has a hydroxyl substituent on the ring W, which is not claimed in Applicants’ claim 11.

Conclusions
Claims 1-13, and 15 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731